Opinion by
Judge Lindsay:
This court has never decided that the purchaser was entitled to specific execution of an oral contract for the sale of lands.
Eckler was not confined to the interest on the price agreed to be paid for the land, in the way of rents. When the purchase price is paid, courts will set off rents and interest, but not so where the purchaser enjoys the land and holds on to the price agreed to be paid. The judgment of the court as to1 rents and improvements is as favorable to appellant as the testimony authorized.
It is therefore affirmed.